DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

	Regarding claim 5, Applicant argues that the ‘…VPLMN as described by D1 lacks roaming interfaces across service-provider networks (either between an HPLMN and a VPLMN or between a first VPLMN and a second VPLMN)…’  Examiner disagrees.  During prosecution, claims must be given their broadest reasonable interpretation while reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).  In construing the meaning of claims terms, caution must be taken not to import limitations from the specification as “[i]t is the claims that measure the invention.”  See SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc) (citations omitted).  Claim 5 requires a plurality of roaming interfaces that include a roaming-control interface and a roaming-data interface.  That is, Applicant has defined the plurality of roaming interfaces as being a roaming-control interface and a roaming-data interface.  It appears that Applicant may be arguing that there are a plurality of roaming interfaces wherein each interface comprises a roaming-control interface and a roaming-data interface.  However, that is not what is claimed.  D1 discloses a S8u interface (user interface), roaming-data interface, between the SGW of the VPLMN (e.g. second service provider) and PGW U of the HPLMN and the S8-c (control information), roaming control interface, is routed between the HPLMN (e.g. first service provider) and the VPLMN (e.g. second service provider).  (See D1 pg. 35, figure 4.3.2-2)  Therefore, the Examiner has met the claimed language without importing limitations from the specification into the claims.
	Next, Applicant argues that R3-141062 does not explicitly describe ‘…an anchor link…’ and ‘…Selecting a SeNB that belongs to the serving PLMN as described by R3-141062 is not using an anchor link of the first radio access network while accessing a second radio access network of a second service-provider network…’  Examiner disagrees.  First, R3-141064 does describe an anchor link.  R3-141064 discloses a master nb (MeNB) that provides the anchor link in that the MeNB selects a suitable SeNB (Secondary NB) in a dual link scenario.  That is, the MeNB is the master and provides the master link to the UE while the SeNB provides secondary link and the links are utilized at the same time (dual connectivity).  In other words, the MeNB is the anchor link.  Applicant has not provided any definition in the claim that would go against the disclosures of R3-141064 as to what an anchor link is.  Second, R3-141064 is a dual connectivity scenario.  That is, the UE is connected to both the MeNB and SeNB at the same time.  Therefore, the anchor link is used to maintain connectivity with the NB while the secondary link via is used.  This is what dual connectivity means to one of ordinary skill in the art possessing ordinary creativity and according to the 3GPP standard.

	Applicant argues that D1, R3-141062 and Patil fail to disclose ‘…wherein the second link is a non-anchor link…’  Examiner disagrees.  R3-141064 discloses an anchor link but does not explicitly disclose wherein one of the links is a non-anchor link.  Therefore, Patil was used to show that a non-anchor link can be used instead of possibly two anchor links.  Consequently Applicant’s argument is not persuasive.

	Regarding claim 14, Applicant argues that ‘…VPLMN as described by D1 lacks roaming interfaces across service-provider networks (either between an HPLMN and a VPLMN or between a first VPLMN and a second VPLMN…’  Examiner disagrees.  First, claim 14 does not mention ‘roaming interfaces’ and therefore, it is not clear what Applicant is attempting to argue.  Second, the prior art of record does disclose two service providers; namely, HPLMN and VPLMN.  (See D1 fig 4.3.2-2)  Each being a different radio access network type (e.g. Home vs visitor).  Further, in another section D1 does disclose a dual connectivity scenario.  (See D1 pg. 105)

	Next Applicant argues that R3-141062 does not explicitly describe an anchor link.  Examiner disagrees.  R3-141064 does describe an anchor link.  R3-141064 discloses a master NB (MeNB) that provides the anchor link in that the MeNB selects a suitable SeNB (Secondary NB) in a dual link scenario.  That is, the MeNB is the master and provides the master link to the UE while the SeNB provides secondary link and the links are utilized at the same time (dual connectivity).  In other words, the MeNB is the anchor link.  

	Then, Applicant argues that ‘…Selecting a SeNB that belongs to the serving PLMN as described by R3- 141062 is not using an anchor link of the first
radio access network while accessing a second radio access network of the second service-provider network…’  Examiner disagrees.  First, it is not clear what constitutes a service provider.  A SeNB provides a services and is different than a MeNB which also provides a service.  Therefore, Applicant’s arguments are not persuasive because these arguments are not commensurate with the scope of the claims.

	Next, Applicant argues that ‘…An SGW including a proxy server is not a proxy server for establishing one or more dual-connectivity roaming links…’  Examiner disagrees with Applicant’s interpretation of the art and rejection.  Non-obviousness cannot be established by attacking references individually where, as here, the ground of unpatentability is based upon the teachings of a combination of references.  In re Keller, 642 F.2d 413, 426 (CCPA 1981).  Rather, the test for obviousness is whether the combination of references, taken as a whole, would have suggested the patentee’s invention to a person having ordinary skill in the art.  In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  Applicant’s argument that the prior art fails to teach or suggest the disputed limitations is unpersuasive because the arguments fail to consider or address the proposed combined teachings.  That is, D1 discloses a dual connectivity scenario.  However, D1 does not explicitly disclose the use of a proxy server to implement some of the signaling.  However, Lee does disclose the use of a proxy server to implement some of the signaling.  (See Lee para. 22)  The motivation to make the combination  being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.  Therefore, Applicant’s argument is not persuasive.

	Then Applicant argues that Patil fails to cure the deficiencies of D1 and R3-141062.  As outlined above there are no deficiencies and therefore nothing to cure.

	Finally, Applicant argues that the dependent claims based upon their dependency.  Please see the arguments above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Patil (2018/0206143).

	Regarding claim 5, D1 discloses a system for supporting fifth generation new radio non- standalone evolved universal terrestrial radio access network new radio dual- connectivity via dual-connectivity roaming, the system comprising: 
a first service-provider network including: 
a base station configured to provide a cell of a first radio access network to a user device for accessing the first service-provider network; and (See D1 pg. 105, section 5.11.1; dual connectivity of two radio network nodes providing radio resources to a UE (e.g. user device) while a single N2 termination point exists for the UE between an AMF and the RAN; figure 4.3.2-2; HPLMN, home public land mobile network, (e.g. first service-provider network); base station is device that provides the wireless signal to the UE)
a plurality of roaming interfaces configured to enable the user device to dual- connectivity roam onto a second service-provider network the plurality of roaming interfaces including:  
a roaming-control interface usable to route control messages between the first service-provider network and the second service-provider network; and 
a roaming-data interface usable to route data between the first service-provider network and the second service-provider network based on the control messages. (See D1 pg. 35, figure 4.3.2-2; S8u interface between the SGW of the VPLMN and PGW-U of the HPLMN; S8-u meaning S8 user interface; S8-c meaning control information; VPLMN (e.g. second service-provider network))
D1 does not explicitly disclose using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network.  However, R3-141064 does disclose using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network.  (See R3-141064 section 1; MeNB (e.g. anchor link from first service-provider) selects a suitable SeNB (e.g. second service provider) in a dual connectivity scenario (e.g. SeNB is accessed while connected to MeNB))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 to include the teaching of using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network of R3-141064 with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area and further to increase data throughput by allowing for multiple links.
D1 in view of R3-141064 do not explicitly disclose wherein the second link is a non-anchor link.  However, Patil does disclose wherein the second link is a non-anchor link.  (See Patil fig. 2; para. 79; 435-b non-anchor link)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of D1 in view of R3-141064 to include the teaching of wherein the second link is a non-anchor link of Patil with the motivation being to increase data throughput by supplementing the main link with additional bandwidth which reduces delay and allows for faster download/upload.

Regarding claim 7, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-data interface is established between a first serving gateway of the first service-provider network and a second serving gateway of the second service-provider network. (See D1 figure 4.3.2-2; SGW of VPLMN (e.g. second serving gateway) sends information to PGW-C and PGW-U (e.g. first serving gateway))

Regarding claim 8, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-control interface is established between a home subscriber server of the first service-provider network and a mobility management entity of the second service-provider network. (See D1 figure 4.3.2-2; HSS 9e.g. a home subscriber server) is connected by N10, S8c and s11 to the MME of the VPLMN)

Regarding claim 9, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-data interface is established between a packet gateway of the first service-provider network and a serving gateway of the second service-provider network. (See D1 figure 4.3.2-2; PGW of HPLMN is connected to SGW of VPLMN)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Patil (2018/0206143) and further in view of Shaheen (2007/0213060).

Regarding claim 6, D1 in view of R3-141064 in view of Patil discloses the system of claim 5.
D1 in view of R3-141064 in view of Patil wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  However, Shaheen does disclose wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  (See Shaheen fig. 12; old MME and New MME send communication messages during a handover situation)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 in view of R3-141064 in view of Patil to include the teaching of wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network of Shaheen with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area and further to meet UE expectations with regard to parameters (such as QoS, end user agreement, etc.).
       
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Patil (2018/0206143) and further in view of Shaheen (2007/0213060) and further in view of Lee (2011/0141886).

	Regarding claim 10, D1 in view of R3-141064 in view of Patil discloses the system of claim 5.   D1 in view of R3-141064 in view of Patil wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  However, Shaheen does disclose wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  (See Shaheen fig. 12; old MME and New MME send communication messages during a handover situation)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 in view of R3-141064 in view of Patil to include the teaching of wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network of Shaheen with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area and further to meet UE expectations with regard to parameters (such as QoS, end user agreement, etc.).
	D1 in view of R3-141064 in view of Patil in view of Shaheen do not explicitly disclose the use of a proxy server in a wireless network.  However, Lee does disclose the use of a proxy server in a wireless network.  (See Lee para. 22)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of D1 in view of R3-141064 in view of Patil in view of Shaheen to include the teaching of the use of a proxy server in a wireless network of Lee with the motivation being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.
       
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Patil (2018/0206143) and further in view of Lee (2011/0141886).

	Regarding claim 11, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-data interface is established between a first serving gateway of the first service-provider network configured to interface with a second serving gateway of the second service-provider network. (See D1 figure 4.3.2-2; SGW of VPLMN (e.g. second serving gateway) sends information to PGW-C and PGW-U (e.g. first serving gateway))
D1 in view of R3-141064 in view of Patil do not explicitly disclose the use of a proxy server in a wireless network.  However, Lee does disclose the use of a proxy server in a wireless network.  (See Lee para. 22)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of D1 in view of R3-141064 in view of Patil to include the teaching of the use of a proxy server in a wireless network of Lee with the motivation being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.

	Regarding claim 12, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-control interface is established between a home subscriber server of the first service-provider network configured to interface with a second mobility management entity of the second service-provider network.  (See D1 figure 4.3.2-2; HSS of HPLMN interfaces with MME of VPLMN) 
D1 in view of R3-141064 in view of Patil do not explicitly disclose the use of a proxy server in a wireless network.  However, Lee does disclose the use of a proxy server in a wireless network.  (See Lee para. 22)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of D1 in view of R3-141064 in view of Patil to include the teaching of the use of a proxy server in a wireless network of Lee with the motivation being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.

	Regarding claim 13, D1 in view of R3-141064 in view of Patil discloses the system of claim 5, wherein the roaming-data interface is established between a packet gateway of the first service-provider network configured to interface with a second serving gateway of the second service- provider network. (See D1 figure 4.3.2-2; SGW of VPLMN interfaces with PGW-C,U of HPLMN) 
D1 in view of R3-141064 in view of Patil do not explicitly disclose the use of a proxy server in a wireless network.  However, Lee does disclose the use of a proxy server in a wireless network.  (See Lee para. 22)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of D1 in view of R3-141064 in view of Patil to include the teaching of the use of a proxy server in a wireless network of Lee with the motivation being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.


Claims 14, 18, 20, 26, and 27 are are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Lee (2011/0141886) and further in view of Patil (2018/0206143) and further in view of Zhang (2017/0048105).

	Regarding claim 14, D1 discloses a method for supporting fifth generation new radio non- standalone evolved universal terrestrial radio access network new radio dual- connectivity via dual-connectivity roaming, the method comprising: 
Establishing one or more dual-connectivity roaming links between a first service-provider network and a second service-provider network to enable a user device to use link of a first radio access network of the first service-provider network and access a second radio access network of the second service-provider network via the one or more dual-connectivity roaming links, the first radio access network and the second radio access network being different radio access network types; (See D1 pg. 105, section 5.11.1; dual connectivity of two radio network nodes providing radio resources to a UE (e.g. user device) while a single N2 termination point exists for the UE between an AMF and the RAN; figure 4.3.2-2; HPLMN, home public land mobile network, (e.g. first service-provider network); VPLMN (e.g. second service-provider network))
Transmitting control messages between the first service- provider network and the second service-provider network via the one or more dual- connectivity roaming links; and 
Transmitting data between the first service-provider network and the second service-provider network via the one or more dual-connectivity roaming links based on the control messages. (See D1 pg. 35, figure 4.3.2-2; S8u interface between the SGW of the VPLMN and PGW-U of the HPLMN; S8-u meaning S8 user interface; S8-c meaning control information)
D1 does not explicitly disclose using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network.  However, R3-141064 does disclose using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network.  (See R3-141064 section 1; MeNB (e.g. anchor link from first service-provider) selects a suitable SeNB (e.g. second service provider) in a dual connectivity scenario (e.g. SeNB is accessed while connected to MeNB))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 to include the teaching of using an anchor link of the first radio access network while accessing a second radio access network of the second service-provider network of R3-141064 with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area.
D1 in view of R3-141064 do not explicitly disclose the use of a proxy server in a wireless network.  However, Lee does disclose the use of a proxy server in a wireless network.  (See Lee para. 22)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of D1 in view of R3-141064 to include the teaching of the use of a proxy server in a wireless network of Lee with the motivation being to mask the true origin of the requested data and further to allow for conversion of control data/ user data to meet a different networks requirements and further to ensure seamless continuity of connection by a third party.
D1 in view of R3-141064 do not explicitly disclose wherein the second link is a non-anchor link.  However, Patil does disclose wherein the second link is a non-anchor link.  (See Patil fig. 2; para. 79; 435-b non-anchor link)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of D1 in view of R3-141064 to include the teaching of wherein the second link is a non-anchor link of Patil with the motivation being to increase data throughput by supplementing the main link with additional bandwidth which reduces delay and allows for faster download/upload.
D1 in view of R3-141064 in view of Lee in view of Patil does not explicitly disclose wherein the first radio access network and the second radio access network being different radio access network types.  However, Zhang does disclose wherein the first radio access network and the second radio access network being different radio access network types.  (See Zhang para. 68)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 in view of R3-141064 in view of Lee in view of Patil to include the teaching of wherein the first radio access network and the second radio access network being different radio access network types of Zhang with the motivation being to allow for the transition from 4G to 5G technologies which saves time and money and further to allow for more connectivity and further to ensure network coverage for end users which increases end user satisfaction.


Regarding claim 18, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses a method as recited in claim 14, further comprising establishing, by the proxy server, the one or more dual-connectivity roaming links: 
between a home subscriber server of the first service-provider network and a mobility management entity of the second service-provider network; and 
between a packet gateway of the first service-provider network and a serving gateway of the second service-provider network. (See D1 pg. 35, figure 4.3.2-2; HSS of HPLMN is connected to MME of VPLMN via S11 and S8c,u; PGWC,U of HPLMN is connected to SGW of VPLMN)

Regarding claim 20, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses a method as recited in claim 14, further comprising establishing, by the proxy server, the one or more dual-connectivity roaming links: 
between a network slice selection function of the second service-provider network and a home subscriber server of the first service-provider network; and 
between a mobility management of the second service-provider network and a packet gateway of the first service-provider network.  (See D1 pg. 35, figure 4.3.2-2; pg. 111; AMF of VPLMN determines whether a slice is approved or not (e.g. network slice selection function) and is connected to HSS of HPLMN; MME of VPLMN is connected to PGW-c,u of HPLMN)

Regarding claim 26, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses the method as recited m claim 14, further comprising:
enabling, by the proxy server, the user device to dual-connectivity roam onto the first radio access network from the second radio access network. (See D1 pg. 105, section 5.11.1; dual connectivity of two radio network nodes providing radio resources to a UE (e.g. user device) while a single N2 termination point exists for the UE between an AMF and the RAN; figure 4.3.2-2; HPLMN, home public land mobile network, (e.g. first service-provider network); VPLMN (e.g. second service-provider network); dual connectivity roam from first network to second network and back)


Regarding claim 27, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses the method as recited m claim 14, further comprising:
enabling, by the proxy server, the user device to dual-connectivity roam onto the second radio access network from the first radio access network. (See D1 pg. 105, section 5.11.1; dual connectivity of two radio network nodes providing radio resources to a UE (e.g. user device) while a single N2 termination point exists for the UE between an AMF and the RAN; figure 4.3.2-2; HPLMN, home public land mobile network, (e.g. first service-provider network); VPLMN (e.g. second service-provider network); dual connectivity roam from first network to second network and back)




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Lee (2011/0141886) and further in view of Patil (2018/0206143) and further in view of Zhang (2017/0048105) and further in view of Shaheen (2007/0213060).

Regarding claim 17, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses a method as recited in claim 14.  D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  However, Shaheen does disclose wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network.  (See Shaheen fig. 12; old MME and New MME send communication messages during a handover situation)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang to include the teaching of wherein the roaming-control interface is established between a first mobility management entity of the first network and a second mobility management entity of the second network of Shaheen with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area and further to meet UE expectations with regard to parameters (such as QoS, end user agreement, etc.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP – TS 23.501 v2.01 “Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2” Dec 2017 (herein afterward referred to as D1), and further in view of R3-141064 (3GPP TSG RAN WG3 Meeting #84; 19-23 May 2014; TP to Support RAN Sharing for DC; Huawei) and further in view of Lee (2011/0141886) and further in view of Patil (2018/0206143) and further in view of Zhang (2017/0048105) and further in view of Youn (2017/0339609).

Regarding claim 19, D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang discloses a method as recited in claim 14, further comprising establishing, by the proxy server, the one or more dual-connectivity roaming links: 
between a network slice selection function of the second service-provider network and a entity of the first service-provider network; and
between a mobility management entity of the second service-provider network and a serving gateway of the first service-provider network. (See D1 pg. 35, figure 4.3.2-2; pg. 111; AMF of VPLMN determines whether a slice is approved or not (e.g. network slice selection function); MME of VPLMN is connected to PGW-c,u of HPLMN)
D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang do not explicitly disclose wherein the AMF is connected to an MME.  However, Youn does disclose wherein the AMF is connected to an MME.  (See Youn para. 411)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of D1 in view of R3-141064 in view of Lee in view of Patil in view of Zhang to include the teaching of wherein the AMF is connected to an MME of Youn with the motivation being to allow for seamless handover and further to ensure uninterrupted connectivity and further to allow for mobility beyond the immediate area and further to meet UE expectations with regard to parameters (such as QoS, end user agreement, etc.).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461